DETAILED ACTION
This action is in response to the request for continuing examination received May 10, 2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws objections and rejections to claims.
Claims 9-18 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The cited prior art teaches an interface enabling a user to add new or corrected information to previously stored rules and templates (i.e. form definition) for extracting data from a document image. See Fisher, ¶¶ 57-65. However, Applicant's remarks on page 11-12 of the last amendment (dated 4/13/2022) clarified the intended meaning of the claim's recitation of "in response to the first screen receiving the user operations to input the second form-definition information, the circuitry determines whether the first form image is stored in association with previously stored second form-definition information" so as to exclude adding new or corrected information to a previously stored form definition without an express determination of whether the form image is stored in association with previously stored form-definition. Specifically, this express determination is executed in response to receiving user operation in a first screen to input the second form-definition, wherein the first screen includes the first form image, item value of an extracted item, and configured to accept operations by a user to input second form definition information. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 4, 2022